Citation Nr: 1624756	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-22 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970. 

This appeal came before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

In April 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that the Veteran desired to withdraw his appeal for entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, and entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2015).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2015).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In an April 2014 written submission, the Veteran's representative informed VA of the Veteran's desire to withdraw his appeal for the issues of entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, and entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  As a result, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they must be dismissed.


ORDER

The appeal with respect to the issue of entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is dismissed.  

The appeal with respect to the issue of entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is dismissed.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


